Title: Thomas Jefferson to Hugh Steel, 28 May 1818
From: Jefferson, Thomas
To: Steel, Hugh


          
            Sir
            Monticello
May 28. 18.
          
          Your favor of Apr. 12. came to hand on the 23d instant. withdrawn by the effect of age, from the labors of correspondence to which that has rendered me unequal, I am able only to forward your letter and communication to a member of the American Philosophical society at Philadelphia. it is long since I resigned the office of their President, and Dr Wistar, who succeeded me is lately dead, and no successor yet appointed. I pray you to accept the assurance of my respect.
          Th: Jefferson
        